I concur in this opinion.
The board of county commissioners under section 1, c. 42, Session Laws of 1919, which amends section 7553, Revised Laws of Oklahoma, 1910, have the authority to determine the necessity for opening the proposed road or highway. In granting this authority it is presupposed that the board of county commissioners in the exercise thereof will act fairly, and not in an arbitrary manner. If the action of the board of county commissioners is arbitrary, resort may be had to the courts to correct the abuse of the authority. Not that the court may review *Page 180 
every action of the board of county commissioners to determine whether or not a necessity for such road exists, but the scope of its inquiry would be limited to determine whether or not the board acted arbitrarily.
From its very nature the legislative power cannot be defined by any precise lines of limitation. As civilization advances, the population increases, and the science of government progresses, some degree of elasticity is required to meet new conditions and protect the public interests as distinguished from the individual under the constantly changing conditions and increasing necessities of society. As was said in Olmstead v. Camp, 33 Conn. 532:
"The sole dependance must be on the presumed wisdom of the sovereign authority, supervised, and in cases of gross error or extreme wrong, controlled, by the dispassionate judgment of the courts."